Citation Nr: 1113749	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a tympanic membrane rupture.

2.  Entitlement to service connection for dizzy spells with headaches, including as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1949 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for tympanic membrane rupture in a March 2005 rating decision; the Veteran did not appeal that decision and it became final.

2.  Evidence received since the March 2005 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for tympanic membrane rupture.

3.  The Veteran's dizzy spells with headache are not caused by or related to service or his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for tympanic membrane rupture is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received since the March 2005 rating decision; therefore, the claim seeking service connection for tympanic membrane rupture is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for dizzy spells with headaches, including as secondary to service-connected tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The RO denied service connection for tympanic membrane rupture in a March 2005 rating decision and advised the Veteran of his right to appeal.  VA received the next communication regarding tympanic membrane rupture in November 2006, more than one year after the March 2005 rating decision.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.   §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

To establish whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's initial claim for service connection for tympanic membrane rupture in March 2005 because his service treatment records (STRs) and private audiology report of January 2003 failed to indicate a diagnosis or treatment of the claimed condition.  Thus, to reopen the claim for service connection for tympanic membrane rupture, the evidence must show a current disability and a relationship to service or a service connected disability.

Since the March 2005 rating decision, the Veteran has submitted a September 2006 private audiology report, a November 2009 VA audiology report, and letter from Dr. R.L.C., M.D., a private physician, all of which fail to indicate a current or past diagnosis of ruptured tympanic membranes.

The Veteran had a VA examination for hearing loss and tinnitus in November 2008; however, while he reported possible ruptured tympanic membranes during service, objective testing did not reveal a current or history of ruptured tympanic membranes.

During his testimony before the Decision Review Officer (DRO) in April 2010, the Veteran indicated that he was diagnosed with a ruptured eardrum in 1952 or 1954 after separation from service.  He did not identify the provider rendering the diagnosis.

In June 2010, the Veteran had a VA examination.  The examiner reviewed the claims file.  The Veteran reported that shortly after separation from service he was diagnosed with a ruptured tympanic membrane.  The physical examination revealed no obvious rupture or healed rupture of either ear, providing evidence against this claim of highly probative value.    

The examiner was unable to confirm ruptured tympanic membranes and referred the Veteran to an ENT specialist who provided an addendum to the VA examination in November 2010.  The ENT specialist stated that there is no evidence of a prior tympanic membrane rupture and no evidence of prior chronic conditions affecting the tympanic membrane or inner ear.  Evaluation revealed intact tympanic membranes without focal areas of sclerosis.  The specialist concluded that she could not ascertain whether the Veteran has had prior tympanic membrane perforation without resort to mere speculation.

Unfortunately, while the Veteran has provided new evidence, he has not provided evidence that is material to his claim.  Specifically, while the Veteran alleges that he was diagnosed with the condition shortly after service, he has not provided evidence of a current disability, to include a diagnosis of ruptured tympanic membranes or residuals.  Without evidence of a current disability, the claim cannot be reopened, and even if the claim were to be reopened, service connection cannot be granted without evidence of a current disability.  38 C.F.R. § 3.156(a).  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Board finds that the Veteran has not submitted new and material evidence in support of his claim.  Therefore, the claim is not reopened; the appeal is denied.

It is important for the Veteran to understand that even if the Board did reopen the claim, the extensive recent VA medical opinions only provide highly probative evidence against this claim, providing only more of a basis to deny the claim then existed when the RO initially denied the claim years ago. 
II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition to the regulations cited above, service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

The Veteran seeks service connection for dizziness with headaches, including as secondary to his service-connected tinnitus.  In his claim, he said he was exposed to loud explosions and artillery fire, which caused his tinnitus and dizzy spells.  In the notice of disagreement, he said he was not permitted to seek medical treatment for hearing related complaints, including dizziness.

STRs include the November 1952 Report of Medical History form, completed by the Veteran, and separation examination, both of which indicate complaints of dizziness or fainting spells.  The signing physician stated that the Veteran felt faint on two or three occasions in very hot weather but that he had not suffered the symptoms in the last six months.

During a January 2003 audiology appointment with S.G., the Veteran reported dizziness or balance problems.  September 2006 testing, also conducted by S.G., indicates that the Veteran suffered dizziness.  S.G. did not provide an opinion regarding the etiology of his complaints.

A VA examination was conducted for hearing loss and tinnitus in November 2008.  The Veteran reported dizziness, but the examiner did not address the condition in the testing, diagnosis, or opinion, thus the examination has no probative value.

During his testimony before the DRO, the Veteran said his dizzy spells include headaches and that his condition had onset during service.  He did not seek treatment during service for the condition.

In June 2010, the Veteran had a VA examination.  The examiner reviewed the claims file.  The Veteran reported dizzy spells and headaches, with headaches occurring two to three times per week lasting 30 seconds to two minutes.  Dizzy symptoms occur two to four times per week, manifesting more as a weaving wobbly sensation than spinning sensation, and last a couple of minutes.  He said his condition has not caused falls and does not require him to use an assistive walking device.

The examiner stated that he could provide only a speculative opinion relating the dizziness and headaches to tinnitus.  Consequently, he referred the Veteran to an ENT specialist who provided an addendum to the VA examination in November 2010.  The ENT specialist stated that the dizziness is not vestibular in nature as the Veteran described his symptoms as unsteadiness, not vertiginous.  She concluded that his symptoms are not caused by or related to tinnitus.  The headaches are also unrelated to otologic cause and tinnitus.

Based upon the totality of the evidence, the Board finds that service connection for dizziness with headaches is not warranted on a direct basis.  While the STRs show complaints of feeling faint, these episodes were attributed to extreme heat; a chronic condition was not indicated.  Additionally, no treatment records dated subsequent to service indicate a relationship between the Veteran's complaints of dizziness and his service and some actually providing highly probative evidence against such a finding, outweighing the opinion of the Veteran.

Finally, the Board cannot find that service connection is warranted on a secondary basis.  While the Veteran believes that his dizziness is related to his service-connected tinnitus, because the etiology of his condition cannot be readily observed by laypersons, his opinion regarding its etiology cannot be considered competent and credible for service connection purposes.  Here, a VA ENT specialist specifically found no relationship between the Veteran's symptoms and an otologic cause.  She found that the condition is not vertiginous and that his symptoms are not related to his service-connected tinnitus.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied for the service connection claim for dizziness by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the service-connection claim and of his and VA's respective duties for obtaining evidence.  The letter also included the criteria for reopening the previously denied claim for service connection for tympanic membrane rupture, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, thus appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records and the Veteran has submitted statements and letters from private providers.  The Veteran was afforded a VA medical examination in June 2010.

During his hearing before the DRO, the Veteran testified that he was diagnosed with tympanic membrane rupture in 1952 or 1954, more than one-half century ago.  VA has not attempted to obtain these records and the Board finds that a remand is not warranted to do so because even if the 1952 or 1954 treatment records diagnose a disability at that time, without evidence of a current disability, his claim cannot be reopened for consideration on the merits.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As new and material evidence has not been submitted, the claim for service connection for ruptured tympanic membrane is not reopened.

Service connection for dizzy spells with headaches, including as secondary to service-connected tinnitus is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


